Citation Nr: 1600166	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  11-26 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California



THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1942 to September 1945.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Oakland, California RO, which continued a 30 percent rating for PTSD.  An interim [September 2011] rating decision granted a 50 percent rating, effective October 14, 2010 (the date the claim for an increased rating was received).  On an October 2011 VA Form 9 the Veteran requested a Travel Board hearing; in November 2015, he withdrew the hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is reasonably shown that, throughout, symptoms of the Veteran's PTSD have been productive of occupational and social impairment with deficiencies in most areas; however, at no time under consideration is the PTSD shown to have been manifested by symptoms productive of total occupational and social impairment.


CONCLUSION OF LAW

A 70 percent, but no higher, rating is warranted for the Veteran's PTSD throughout the pendency of the instant claim for an increased rating for such disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of his claims.  An October 2010 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing; he was advised of the criteria for rating psychiatric disability and for assigning effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in December 2010 and March 2015, which will be discussed in greater detail below, though the Board finds the examinations to be adequate as they included a review of the Veteran's history and a mental status examination that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.
 
Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

Regarding the rating criteria, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Because "[a]ll nonzero disability levels [in § 4.130] are also associated with objectively observable symptomatology," and the plain language of this regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Although a veteran's symptoms are the "primary consideration" in assigning a disability evaluation under § 4.130, the determination as to whether the veteran is entitled to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  

The Board has considered the Veteran's assigned Global Assessment of Functioning (GAF) scores, as documented in the record.  The scores reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 (2013).

Per recently revised regulation, the rating criteria are based upon the American Psychiatric Association's DSM-5.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

On December 2010 VA examination, the examiner noted that on recent treatment, a GAF score of 45 was assigned for the Veteran's PTSD and depression.  The Veteran denied any previous suicide attempts as well as any history of assault or domestic violence.  His chief complaint over the previous year was depression, reporting that he did not "last like he used to".  He reported recurrent, intrusive, distressing recollections of his stressor events, estimated as occurring daily.  Regarding recurrent nightmares, he reported that he used to wake up screaming but not anymore.  He denied flashbacks.  He reported feeling sad and nervous and breaking down crying on exposure to internal or external cues that symbolize or resemble an aspect of the stressor events.  He avoided war movies or war news coverage to avoid thoughts, feelings, or conversations associated with the trauma.  He reported sometimes having problems with crowds and that he is always aware.  He reported having fair recall for important aspects of the trauma.  He denied markedly diminished interest or participation in significant activities.  He denied feelings of detachment or estrangement from others.  Regarding a restricted range of affect, he reported that he loves his family.  He reported difficulty falling or staying asleep, stating that he slept 2 to 4 hours per night.  He reported irritability or outbursts of anger as well as hypervigilance.  He denied difficulty concentrating.  He denied an exaggerated startle reflex but reported being very careful.  He denied any psychotic symptoms.  He reported occasionally forgetting things.  He denied obsessive or ritualistic behavior but reported rechecking faucets.  He denied panic attacks.  He reported chronic depression for 60 years with anergia, anhedonia, and feelings of being "stupid".  He reported that his mental health problems did not interfere with employment before he retired at 62, but they did interfere with his marriage.  He denied impairment in productivity, work efficiency or reliability.  He was close to his wife and his adult children, and he had "not a lot" of friends.

On mental status examination, the Veteran was casually attired and no inappropriate behavior was noted.  He was oriented in all spheres.  His eye contact was good, and his speech was normal in rate and rhythm and fluent.  There was no impairment of thought process or communication.  He denied any delusions, hallucinations, suicidal or homicidal ideations.  His mood was a little bit "PO'ed" while working on the questionnaire.  The diagnostic impression was PTSD with secondary depression and a remote history of alcohol abuse in sustained full remission; a GAF score of 45 was assigned.  The examiner opined that the Veteran's PTSD with secondary depression had exacerbated to some extent since the previous examination in January 2009.  He was extremely tearful when discussing the war and had resigned himself to the fact that his PTSD would never fully go away

Based on this evidence, a September 2011 rating decision granted a 50 percent rating for the Veteran's PTSD, effective October 14, 2010 (the date the increased rating claim was received)

In an October 2011 statement, the Veteran stated that his PTSD consumes his everyday life.  He stated that he is not suicidal but the depression about his time in service affects his life.  He stated that he sees his VA counselor every other week, which helps, but has difficulty sleeping and cries at the thought of his time in service and events that happened then.  He stated that he cannot watch TV programs that have anything to do with the military.

On March 2015 VA examination, the examiner opined that the Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he had been married to his wife for 72 years and spent most of his time with his large family.  He became tearful as he talked about the recent losses of his son and his granddaughter and as he talked about his experiences in service.  He reported going to church regularly, twice per week and on special occasions.  He reported having a lot of friends and doing a lot of mechanical work.  He reported going to VA treatment and not taking any psychotropic medications.  His PTSD symptoms included recurrent, involuntary, and intrusive distressing memories of the traumatic events; avoidance/efforts to avoid distressing memories, thoughts, or feelings about or associated with the events, and external reminders that arouse distressing memories, thoughts, or feelings about or associated with the events; persistent negative emotional state; persistent inability to experience positive emotions; hypervigilance; chronic sleep impairment; depressed mood; and disturbances of motivation and mood.
Additional VA treatment records throughout the appeal period show symptomatology largely similar to that found on the VA examinations described above.  The Veteran has also submitted lay statements describing his difficulties due to PTSD.

The Board finds that the Veteran, his treating VA mental health personnel, and the VA examiners have reported symptoms associated with the Veteran's PTSD that reflect occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The symptoms have included obsessional rituals which interfere with routine activities (rechecking faucets); near-continuous panic or depression affecting the ability to function independently, appropriately and effectively (on December 2010 VA examination, he reported chronic depression for 60 years with anergia, anhedonia, and feelings of being "stupid"); impaired impulse control (such as unprovoked irritability with periods of violence); and inability to establish and maintain effective relationships (as noted by his various treating mental health personnel).

The Board finds no reason to question the credibility of the Veteran's own accounts; they are consistent with reports by his treating mental health personnel and the VA examiners.  As the symptoms described meet (or at least approximate) the schedular criteria for a 70 percent rating under Code 9411, the Board finds that such rating is warranted throughout.  38 C.F.R. § 4.7.

The evidence does not show that symptoms that meet (or approximate) the above-listed criteria for a schedular 100 percent rating were manifest at any time during the evaluation period.  At no time during the appeal period is it shown that the Veteran had symptoms of a nature and severity comparable to/consistent with those listed in the schedular criteria for a 100 percent rating.  More significantly, total occupational and social impairment simply has not been shown.  The treatment records and examinations consistently show appropriate thought processes and content and appropriate behavior.  There are no reports of suicidal ideation, delusions or hallucinations.  While the observations by the VA examiners and treatment providers suggest that the Veteran has increasing disturbances of motivation and mood, such impairment is clearly encompassed by the criteria for a 70 percent rating (which contemplate deficiencies in most areas).  The disability picture presented is not one consistent with the criteria for a schedular 100 percent rating which is assigned for total occupational and social impairment.  Consequently, such rating is not warranted.  

The Board finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 70 percent.  The symptoms and level of impairment represented by the GAF score of 45 reflect serious (but not total) disability, so they do not warrant a 100 percent rating.  The Board also notes the lay statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that result from his symptoms of PTSD.  The levels of functioning impairment described are encompassed by the criteria for the 70 percent rating now assigned; thus the lay statements do not support the assignment of a schedular 100 percent rating.

All symptoms of the Veteran's PTSD are encompassed by the schedular criteria (outlined above), and those criteria are therefore not inadequate.  Hence, referral of this case to the Compensation Service Director for consideration of an extraschedular rating is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, the matter of entitlement to a total rating based on unemployability due to the Veteran's service-connected PTSD has not been raised by the record or specifically alleged.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A 70 percent, but no higher, rating is granted for the Veteran's PTSD, throughout, subject to the regulations governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


